DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
Response to Amendment
The Amendment filed 10/07/22 has been entered.  Claims 71, 81 and 88 are amended.  Claims 94 and 96- 103 are canceled. Claims 71- 79, 81- 93, 95 and 104- 106 are being addressed by this Action.
Response to Arguments
Applicant’s amendment cancelling claims 94, 96- 97, 99, 101 and 103 has obviated the rejection under 35 U.S.C. § 112(a) made in the Final Rejection, mailed 6/22/22.  As such, the rejection under 35 U.S.C. § 112(a) made in the Final Rejection, mailed 6/22/22 is withdrawn.
Applicant's arguments filed 10/07/22 have been fully considered but they are not persuasive. 

In response to applicant’s arguments on pp. 7- 8 of applicant’s Remarks, filed 10/07/22 that Scanlon fails to disclose fibrils that curve or turn in a first direction and then curve or turn in a second direction, the Office respectfully submits that regardless of whether applicant agrees that Scanlon discloses fibrils that curve, Scanlon does disclose fibrils that turn in a first direction (T1) and then turn in a second direction (T2) as shown in the Annotated Fig. 14 to Scanlon below.  As such, the requirements of the claim have been met.  It is noted that Thompson discloses fibrils that turn in a first direction (T1) and then turn in a second direction (T2) as shown in the Annotated Fig. 2 to Thompson below.  Further, newly added reference House et al. (US Pat. No. 4,877,661) discloses wavy fibrils that both curve and turn in a first direction (C1) and then curve and turn in a second direction (C2) as shown in the Annotated Fig. 2 to House below (House - - Col. 4, l. 16- 30).  It is also noted that the micrograph in Fig. 4 to House is similar to applicant’s SEM image in applicant’s Fig. 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 71, 78- 79 and 104 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2006/0271091 A1) in view of Scanlon et al. (US Pub. No. 2007/0207186 A1).  Campbell and Scanlon are cited in the IDS filed 11/07/19.

    PNG
    media_image1.png
    894
    740
    media_image1.png
    Greyscale

Regarding claim 71, Campbell discloses a medical balloon cover configured for use with an underlying balloon, the medical balloon cover comprising:
a composite material comprising at least one expanded fluoropolymer material comprising fibrils and an elastomer (Ps. [0011], [0031], [0061] - - porous expanded PTFE film comprising fibrils and impregnated with elastomeric material), 
wherein the balloon cover (10) (Figs. 3A- 8A) has a delivery diameter before the balloon (25) (Figs. 3A- 8A) is inflated and a nominal diameter at least 3 times greater than the delivery diameter after the balloon (25) is inflated (P. [0067] - - pre-inflation diameter 2.25- 2.61mm and post-inflation diameter 8.43- 8.49 mm that falls within the range of at least 3 times greater than the delivery diameter), the balloon cover (10) having a stop point at the nominal diameter beyond which further circumferential inflation is inhibited (Ps. [0036], [0051], [0055] - - balloon cover 10 provides a pre-determined limit to distension or diametrical growth).
Campbell discloses fibrils (Ps. [0011], [0031] - - incorporating by reference U.S. Pat. Nos. 3,953,566 and 4,187,390 which show fibrils 12 in Fig. 1, which could be argued as being substantially straight), but Campbell does not expressly disclose 
(claim 71) serpentine fibrils.
However, Scanlon teaches a composite material for use with an incrementally expandable balloon used in angioplasty or stenting procedures (Ps. [0012], [0161], [0306]) comprising:
(claim 71) a composite material comprising at least one expanded fluoropolymer material (Ps. [0176] - [0177]) comprising serpentine fibrils (F) (See Annotated Fig. 14) and an elastomer (Figs. 12- 14) (P. [0087] - - since fibrils can include curves, bends, or other non-straight forms, Scanlon is interpreted as teaching serpentine fibrils), wherein the serpentine fibrils (F) turn in a first direction (T1) and then turn in a second direction (T2) (See Annotated Fig. 14).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify the fibrils associated with Campbell to be serpentine fibrils that turn in a first direction and then turn in a second direction as taught by Scanlon because a composite material that partially or fully contains serpentine fibrils is generally more stretchable than a composite material comprised of mostly or totally unbent fibrils (Scanlon - - P. [0088]).  The motivation for the modification would have been to allow for greater ability of the composite material to expand from a delivery diameter to a nominal diameter (Scanlon - - P. [0076] - - expanded material 12 is obtained by at least partially stretching the material 14. The structure of the expanded material 12 is optionally made substantially permanent or locked-in after stretching by thermal treatment).
Regarding claim 78, Campbell in view of Scanlon discloses the apparatus of claim 71, Campbell further disclosing wherein the elastomer is selected from the group consisting of perfluoromethylvinyl ether- tetrafluoroethylene copolymers, perfluoro (alkyl vinyl ether)- tetrafluoroethylene copolymers, silicones, polyurethanes, or other high strain elastomers (P. [0011] - - impregnation of a porous PTFE tube with silicone adhesive, silicone elastomer, silicone dispersion, polyurethane or another suitable elastomeric material instead of using a separate elastomeric member).
Regarding claim 79, Campbell in view of Scanlon discloses the apparatus of claim 71, Campbell further disclosing wherein the fluoropolymer material comprises polytetrafluoroethylene (P. [0011] - - present invention is made from polytetrafluoroethylene (hereinafter PTFE) materials and elastomeric materials).
Regarding claim 104, Campbell in view of Scanlon discloses the apparatus of claim 71, Campbell further disclosing wherein the stop point defines a diameter beyond which increased balloon pressure does not further increase the diameter of the balloon cover (10) (P. [0055] - - This example shows that the inventive balloon cover effectively provides a limit to the growth…measurements taken on the uncovered balloon show that when filled with 0.8 cubic centimeters of water the balloon reached a maximum dimension of 10.77 mm. Under the same test conditions, the covered balloon reached a maximum dimension of 8.34 mm).  Example balloon cover diameter of 8.34 mm is a stop point beyond which increased balloon pressure does not further increase the diameter of the balloon cover.

Claims 72- 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2006/0271091 A1) in view of Scanlon et al. (US Pub. No. 2007/0207186 A1) as applied to claim 71 above, and further in view of Thompson (US Pat. No. 5,788,626).  Thompson is cited in the IDS filed 11/07/19.  

    PNG
    media_image2.png
    515
    913
    media_image2.png
    Greyscale

Regarding claims 72- 75, Campbell in view of Scanlon disclose the apparatus of claim 71, Campbell in view of Scanlon further disclosing that a composite material that partially or fully contains serpentine fibrils is generally more stretchable than a composite material comprised of mostly or totally unbent fibrils (Scanlon - - P. [0088]), but Campbell in view of Scanlon does not disclose
(claims 72- 75) wherein the nominal diameter is at least 4- 10 times greater than the delivery diameter.
However, Thompson discloses a composite material comprising at least one expanded fluoropolymer material comprising serpentine fibrils (4, 6’) (Figs. 2- 3, 6, 10, 13) (Col. 6, l. 57- Col. 7, l. 7 - - folded fibrils (4, 6’) are interpreted as serpentine fibrils as shown in Figs. 2 and 3 since each fibril turns in a first direction (T1) and then turns in a second direction (T2) as shown in Annotated Fig. 2), Thompson teaches
 (claim 72) wherein the nominal diameter is at least 4 times greater than the delivery diameter (Col. 8, l. 16- 22 - - expandable stent-graft 20 expands radially up to about 1000% of its fully radially compressed diameter measurement);
(claim 73) wherein the nominal diameter is at least 6 times greater than the delivery diameter (Col. 8, l. 16- 22 - - expandable stent-graft 20 expands radially up to about 1000% of its fully radially compressed diameter measurement);
(claim 74) wherein the nominal diameter is at least 8 times greater than the delivery diameter (Col. 8, l. 16- 22 - - expandable stent-graft 20 expands radially up to about 1000% of its fully radially compressed diameter measurement);
(claim 75) wherein the nominal diameter is at least 10 times greater than the delivery diameter (Col. 8, l. 16- 22 - - expandable stent-graft 20 expands radially up to about 1000% of its fully radially compressed diameter measurement).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the composite material associated with Campbell in view of Scanlon such that the balloon cover has a nominal diameter at least 4- 10 times greater than the delivery diameter as taught by Thompson because it would allow the composite material to correspondingly expand and contract with an underlying expandable device (Col. 5, l. 62- Col. 6, l. 3; Col. 6, l. 26- 37).  The motivation for the modification would be to allow the composite material to beneficially conforms to the compliance and distortion of the underlying expandable device (Col. 5, l. 62- Col. 6, l. 3; Col. 6, l. 26- 37).  

Claims 76- 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2006/0271091 A1) in view of Scanlon et al. (US Pub. No. 2007/0207186 A1) as applied to claim 71 above, and further in view of Tran et al. (US Pub. No. 2005/0273149 A1).
Regarding claims 76- 77, Campbell in view of Scanlon disclose the apparatus of claim 71, but Campbell in view of Scanlon does not disclose
(claims 76- 77) a stent covering at least a portion of the balloon cover.
However, Tran teaches a stent (120) delivery system (300) utilizing a balloon cover (102) (Fig. 10) comprising a composite material comprising at least one expanded fluoropolymer material and an elastomer (Ps. [0063] - -PTFE and polyurethanes)
(claim 76) further comprising an expandable stent (120) (Fig. 10) covering at least a portion of the balloon cover (102) (Fig. 10) (P. [0085] - - stent 120 covering distal region 173 of balloon cover (102));
(claim 77) wherein the portion of the balloon cover covered by the stent (173) is more resistant to inflation of the balloon (114) (Fig. 10) relative to the portion of the balloon cover not covered by the stent (171) (Fig. 10) (Ps. [0018], [0086] - - distal region 173 has a flexural modulus value higher/ stiffer/ harder than that of the proximal region 171).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the balloon cover associated with Campbell in view of Scanlon to include a stent covered portion more resistant to inflation as taught by Tran because it would permit the modification of expansion characteristics of the underlying balloon (Tran - - Ps. [0035], [0102]).  The motivation for the modification would have been to limit the expansion of different stents to any extent desired by the operator during stent deployment (Tran - - P. [0102]).

Claim 81- 93, 95 and 105- 106 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2006/0271091 A1) in view of Scanlon et al. (US Pub. No. 2007/0207186 A1) and Samuels et al. (US Pub. No. 2002/0161388 A1).
Regarding claims 81, 83- 85, and 93, Campbell discloses a medical balloon cover (10) (Figs. 3A- 8A) configured for use with an underlying balloon (25) (Figs. 3A- 8A), the balloon cover (10) comprising:
a composite material comprising at least one expanded fluoropolymer material comprising fibrils and an elastomer (Ps. [0011], [0031], [0061] - - porous expanded PTFE film comprising fibrils and impregnated with elastomeric material), 
wherein the composite material inhibits further circumferential inflation beyond the nominal diameter (Ps. [0036], [0051], [0055] - - balloon cover 10 provides a pre-determined limit to distension or diametrical growth).
Campbell discloses fibrils (P. [0011], [0031] - - incorporating by reference U.S. Pat. Nos. 3,953,566 and 4,187,390 which show fibrils 12 in Fig. 1, which could be argued as being substantially straight), but Campbell does not expressly disclose 
(claims 81, 83- 85 and 93) serpentine fibrils.
However, Scanlon teaches a material for use with an incrementally expandable angioplasty balloon (Ps. [0012], [0161]) comprising:
(claim 81) a composite material comprising at least one expanded fluoropolymer material (Ps. [0176] - [0177]) comprising serpentine fibrils (F) (See Annotated Fig. 14) and an elastomer (Figs. 12- 14) (P. [0087] - - since fibrils can include curves, bends, or other non-straight forms, Scanlon is interpreted as teaching serpentine fibrils), wherein the serpentine fibrils (F) turn in a first direction (T1) and then turn in a second direction (T2) (See Annotated Fig. 14);
 (claim 83) wherein the fluoropolymer material comprises a microstructure of substantially only serpentine fibrils (F) (See Annotated Fig. 14) (Ps. [0176] - [0177]) comprising serpentine fibrils and an elastomer (Figs. 12- 14) (Ps. [0087]- [0088] - - since composite material fully contains bent fibrils 38 including curves, bends, or other non-straight forms, Scanlon is interpreted as teaching substantially only serpentine fibrils; it is noted that P. [0087] further discloses that under some manufacturing conditions …it is possible to have a node-free porous structure that is comprised of the axial fibrils 30, circumferential fibrils 32, angled fibrils 36, bent fibrils 38, voids 28, or combinations thereof. The structure including a plurality of fibrils can have a web-like appearance under magnification);
(claim 84) wherein each of the serpentine fibrils (F) (See Annotated Fig. 14) has a width of about 1.0 micron or less (P. [0149] - - cross-sectional size of 0.0005 to 5 microns falls within the claimed range of about 1.0 micron or less);
(claim 85) wherein each of the serpentine fibrils (F) (See Annotated Fig. 14) has a width of 0.5 micron or less (P. [0149] - - cross-sectional size of 0.0005 to 5 microns falls within the claimed range of about 0.5 micron or less);
(claim 93) wherein the fluoropolymer material is comprised of substantially only serpentine fibrils (F) (See Annotated Fig. 14) (Ps. [0087]- [0088] - - since composite material fully contains bent fibrils 38 including curves, bends, or other non-straight forms, Scanlon is interpreted as teaching substantially only serpentine fibrils; it is noted that P. [0087] further discloses that under some manufacturing conditions …it is possible to have a node-free porous structure that is comprised of the axial fibrils 30, circumferential fibrils 32, angled fibrils 36, bent fibrils 38, voids 28, or combinations thereof. The structure including a plurality of fibrils can have a web-like appearance under magnification).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify the fibrils associated with Campbell to be serpentine fibrils that turn in a first direction and then turn in a second direction as taught by Scanlon because a composite material that partially or fully contains serpentine fibrils is generally more stretchable than a composite material comprised of mostly or totally unbent fibrils (Scanlon - - P. [0088]).  The motivation for the modification would have been to allow for greater ability of the composite material to expand from a delivery diameter to a nominal diameter (Scanlon - - P. [0076] - - expanded material 12 is obtained by at least partially stretching the material 14. The structure of the expanded material 12 is optionally made substantially permanent or locked-in after stretching by thermal treatment).
Modified Campbell further discloses that the composite material of the balloon cover (10) exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter less than the nominal diameter so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0055] - - since the balloon cover effectively provides a limit to the growth and a substantial increase in the burst strength of an underlying balloon such that the balloon cover represents more than a three-fold increase in burst strength of the underlying balloon at the nominal diameter, the balloon cover exhibits a greater stiffness at a nominal diameter relative to the stiffness at the delivery diameter).  If applicant argues that exhibiting a greater stiffness is not inherent to modified Campbell, the applicant is directed to the teaching of Samuels.
Samuels teaches a balloon cover made of a composite material that places limits on inflation diameter in the same field of endeavor (P. [0030] - - covers over embolectomy balloons provide limits on inflation diameter and provide sufficient strength to allow use of embolectomy balloons for angioplasty applications and device placement)
(claim 81) wherein the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter less than the nominal diameter so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0141] - - Fig. 10 showing that at a particular diameter, the system stiffens and only a small increase in diameter occurs as the pressure is increases).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the composite material of the balloon cover associated with Campbell in view of Scanlon such that the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter as taught by Samuels because it would provide for a bicompliant response in which the balloon expands with a low modulus initially and a higher modulus as the balloon reaches the maximum desired diameter (Samuels - - P. [0024]).  The motivation for the modification would have been to provide for ease of inflation, strength when inflated, and rapid, mechanically assisted deflation (Samuels - - P. [0024]).
Regarding claim 82, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 81, Campbell further disclosing wherein the balloon cover (10) has the delivery diameter before the balloon (25) is inflated and the nominal diameter at least 3 times greater than the delivery diameter after the balloon (25) is inflated (P. [0067] - - pre-inflation diameter 2.25- 2.61mm and post-inflation diameter 8.43- 8.49mm that falls within the range of at least 3 times greater than the delivery diameter).
Regarding claim 86, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 81, Campbell further disclosing wherein the composite material comprises at least a first portion having a first nominal diameter and at least a second portion having a second nominal diameter different from the first nominal diameter (See Fig. 8A) (P. [0026] - - balloon during inflation exhibits a larger diameter at a first portion of its length than at a second portion of its length).
Regarding claim 87, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 86, Campbell further disclosing wherein:
the at least one expanded fluoropolymer material includes a plurality of pores; and
the elastomer is present in all or substantially all of the pores (P. [0011] - - The void spaces of the porous PTFE material from which the balloon is at least partially constructed may be substantially sealed in order that the balloon is liquid-tight at useful pressures by either the use of a separate tubular elastomeric substrate in laminated relationship with the porous PTFE, or by impregnation of the void spaces of the porous PTFE with elastomeric material, or by both methods).
Regarding claims 88, Campbell discloses a medical device, comprising:
a balloon cover (10) (Figs. 3A- 8A) including a composite material comprising at least one expanded fluoropolymer material comprising fibrils and an elastomer (Ps. [0011], [0031], [0061] - - porous expanded PTFE film comprising fibrils and impregnated with elastomeric material), wherein the nominal diameter is at least 3 times greater than the delivery diameter (P. [0067] - - pre-inflation diameter 2.25- 2.61mm and post-inflation diameter 8.43- 8.49 mm that falls within the range of at least 3 times greater than the delivery diameter) so that further circumferential inflation beyond the nominal diameter is inhibited (Ps. [0036], [0051], [0055] - - balloon cover 10 provides a pre-determined limit to distension or diametrical growth), and
a balloon (25) (Figs. 3A- 8A) underlying the balloon cover (10), wherein the balloon cover (10) has the delivery diameter before the balloon is inflated and the nominal diameter after the balloon is inflated (P. [0067] - - pre-inflation diameter 2.25- 2.61mm is interpreted as the delivery diameter and post-inflation diameter 8.43- 8.49 mm is interpreted as the nominal diameter).
Campbell discloses fibrils (P. [0011], [0031] - - incorporating by reference U.S. Pat. Nos. 3,953,566 and 4,187,390 which show fibrils 12 in Fig. 1, which could be argued as being substantially straight), but Campbell does not expressly disclose 
(claims 88 and 95) serpentine fibrils.
However, Scanlon teaches a material for use with an incrementally expandable angioplasty balloon (Ps. [0012], [0161]) comprising:
(claim 88) a composite material comprising at least one expanded fluoropolymer material (Ps. [0176] - [0177]) comprising serpentine fibrils (F) (See Annotated Fig. 14) and an elastomer (Figs. 12- 14) (P. [0087] - - since fibrils can include curves, bends, or other non-straight forms, Scanlon is interpreted as teaching serpentine fibrils), wherein the serpentine fibrils (F) turn in a first direction (T1) and then turn in a second direction (T2) (See Annotated Fig. 14);
(claim 95) wherein the fluoropolymer material is comprised of substantially only serpentine fibrils (F) (Ps. [0087]- [0088] - - since composite material fully contains bent fibrils 38 including curves, bends, or other non-straight forms, Scanlon is interpreted as teaching substantially only serpentine fibrils; it is noted that P. [0087] further discloses that under some manufacturing conditions… it is possible to have a node-free porous structure that is comprised of the axial fibrils 30, circumferential fibrils 32, angled fibrils 36, bent fibrils 38, voids 28, or combinations thereof. The structure including a plurality of fibrils can have a web-like appearance under magnification).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify the fibrils associated with Campbell to be serpentine fibrils that turn in a first direction and then turn in a second direction as taught by Scanlon because a composite material that partially or fully contains serpentine fibrils is generally more stretchable than a composite material comprised of mostly or totally unbent fibrils (Scanlon - - P. [0088]).  The motivation for the modification would have been to allow for greater ability of the composite material to expand from a delivery diameter to a nominal diameter (Scanlon - - P. [0076] - - expanded material 12 is obtained by at least partially stretching the material 14. The structure of the expanded material 12 is optionally made substantially permanent or locked-in after stretching by thermal treatment).
Modified Campbell further discloses that the composite material of the balloon cover (10) exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter less than the nominal diameter so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0055] - - since the balloon cover effectively provides a limit to the growth and a substantial increase in the burst strength of an underlying balloon such that the balloon cover represents more than a three-fold increase in burst strength of the underlying balloon at the nominal diameter, the balloon cover exhibits a greater stiffness at a nominal diameter relative to the stiffness at the delivery diameter).  If applicant argues that exhibiting a greater stiffness is not inherent to modified Campbell, the applicant is directed to the teaching of Samuels.
Samuels teaches a balloon cover made of a composite material that places limits on inflation diameter in the same field of endeavor (P. [0030] - - covers over embolectomy balloons provide limits on inflation diameter and provide sufficient strength to allow use of embolectomy balloons for angioplasty applications and device placement)
(claim 88) wherein the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter less than the nominal diameter so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0141] - - Fig. 10 showing that at a particular diameter, the system stiffens and only a small increase in diameter occurs as the pressure is increases).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the composite material of the balloon cover associated with Campbell in view of Scanlon such that the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter as taught by Samuels because it would provide for a bicompliant response in which the balloon expands with a low modulus initially and a higher modulus as the balloon reaches the maximum desired diameter (Samuels - - P. [0024]).  The motivation for the modification would have been to provide for ease of inflation, strength when inflated, and rapid, mechanically assisted deflation (Samuels - - P. [0024]).
Regarding claim 89, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 88, Campbell further disclosing the balloon cover (10) having a first portion and a second portion (See Fig. 8A) (P. [0026] - - balloon during inflation exhibits a larger diameter at a first portion of its length than at a second portion of its length), wherein a stent covers the first portion (P. [0017] - - since the Campbell disclosure anticipates stent delivery, the first portion of the balloon cover is capable of being covered by a stent; it is noted that applicant has not positively recited a stent in the claim).
Regarding claim 90, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 89, Campbell further disclosing wherein the balloon cover (10) comprises multiple layers on the second portion (See Fig. 8A) (P. [0032] - - cover 10 is a tube formed of at least two layers). 
Regarding claim 91, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 81, Campbell further discloses wherein the fluoropolymer material comprises polytetrafluoroethylene (P. [011] - - The present invention is made from polytetrafluoroethylene (hereinafter PTFE) materials and elastomeric materials).
Regarding claim 92, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 88, Campbell further disclosing wherein the fluoropolymer material comprises polytetrafluoroethylene (P. [011] - - The present invention is made from polytetrafluoroethylene (hereinafter PTFE) materials and elastomeric materials).
Regarding claims 105- 106, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 81 and claim 88, Campbell further encompassing or making obvious wherein the nominal diameter defines a stop point beyond which increased balloon pressure does not further increase the diameter of the medical balloon cover (10) (Ps. [0055], [0067] - - This example shows that the inventive balloon cover effectively provides a limit to the growth…measurements taken on the uncovered balloon show that when filled with 0.8 cubic centimeters of water the balloon reached a maximum dimension of 10.77 mm. Under the same test conditions, the covered balloon reached a maximum dimension of 8.34 mm; When inflated to a pressure of 6 atmospheres, the minimum and maximum diameters were 8.43 and 8.49 mm).  Since the example balloon cover diameter of 8.34 mm is a stop point beyond which increased balloon pressure does not rupture or further increase the diameter of the balloon cover and since the example nominal diameter is within a range of 8.43 and 8.49 mm, it would have been obvious to a person having ordinary skill in the art at the time of the applicant’s claimed invention to use the approximate nominal diameter (8.43- 8.49 mm) to predictably define a stop point (8.34 mm) beyond which increased balloon pressure does not further increase the diameter of the medical balloon cover.  Since the experimentally achieved example nominal diameter(s) and stop point diameter are substantially the same, given room for experimental error, Campbell encompasses or makes obvious wherein the nominal diameter defines a stop point beyond which increased balloon pressure does not further increase the diameter of the medical balloon cover.









Claim 71, 78- 79 and 104 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2006/0271091 A1) in view of House et al. (US Pat. No. 4,877,661).  House is cited in the IDS filed 11/07/19.

    PNG
    media_image3.png
    896
    914
    media_image3.png
    Greyscale

Regarding claim 71, Campbell discloses a medical balloon cover configured for use with an underlying balloon, the medical balloon cover comprising:
a composite material comprising at least one expanded fluoropolymer material comprising fibrils and an elastomer (Ps. [0011], [0031], [0061] - - porous expanded PTFE film comprising fibrils and impregnated with elastomeric material), 
wherein the balloon cover (10) (Figs. 3A- 8A) has a delivery diameter before the balloon (25) (Figs. 3A- 8A) is inflated and a nominal diameter at least 3 times greater than the delivery diameter after the balloon (25) is inflated (P. [0067] - - pre-inflation diameter 2.25- 2.61mm and post-inflation diameter 8.43- 8.49 mm that falls within the range of at least 3 times greater than the delivery diameter), the balloon cover (10) having a stop point at the nominal diameter beyond which further circumferential inflation is inhibited (Ps. [0036], [0051], [0055] - - balloon cover 10 provides a pre-determined limit to distension or diametrical growth).
Campbell discloses fibrils (Ps. [0011], [0031] - - incorporating by reference U.S. Pat. Nos. 3,953,566 and 4,187,390 which show fibrils 12 in Fig. 1, which could be argued as being substantially straight), but Campbell does not expressly disclose 
(claim 71) serpentine fibrils.
However, House teaches articles, such as tubes, made of porous polytetrafluoroethylene (PTFE) materials suitable for use in the medical field comprising wavy fibrils and having the property of rapid recovery that provides for improved bending characteristics demonstrated over previous porous PTFE tubes and improved resistance to kinking, constriction or collapse under flexure (Abstract; Col. 1, l. 10- 14; Col. 2, l. 41- 44; Col. 2, l. 55- 60).
(claim 71) a composite material comprising at least one expanded fluoropolymer material comprising serpentine fibrils (14) (Fig. 2) (Col. 4, l. 16- 30 - - nodes 12 are interconnected by fibrils 14. It is clearly seen that unlike the fibrils in FIG. 1, substantially all of the fibrils in FIG. 2 have a bent or wavy appearance; it is noted that the Fig. 4 photomicrograph is similar to applicant’s Fig. 2 SEM image), wherein the serpentine fibrils (14) turn in a first direction (C1) and then turn in a second direction (C2) (See Annotated Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify the fibrils associated with Campbell to be serpentine fibrils that turn in a first direction and then turn in a second direction as taught by House because they would provide the property of rapid recovery allowing for improved bending characteristics demonstrated over previous porous PTFE tubes and improved resistance to kinking, constriction or collapse under flexure (House - - Abstract; Col. 1, l. 10- 14; Col. 2, l. 41- 44; Col. 2, l. 60).
Regarding claim 78, Campbell in view of House discloses the apparatus of claim 71, Campbell further disclosing wherein the elastomer is selected from the group consisting of perfluoromethylvinyl ether- tetrafluoroethylene copolymers, perfluoro (alkyl vinyl ether)- tetrafluoroethylene copolymers, silicones, polyurethanes, or other high strain elastomers (P. [0011] - - impregnation of a porous PTFE tube with silicone adhesive, silicone elastomer, silicone dispersion, polyurethane or another suitable elastomeric material instead of using a separate elastomeric member).
Regarding claim 79, Campbell in view of House discloses the apparatus of claim 71, Campbell further disclosing wherein the fluoropolymer material comprises polytetrafluoroethylene (P. [0011] - - present invention is made from polytetrafluoroethylene (hereinafter PTFE) materials and elastomeric materials).
Regarding claim 104, Campbell in view of House discloses the apparatus of claim 71, Campbell further disclosing wherein the stop point defines a diameter beyond which increased balloon pressure does not further increase the diameter of the balloon cover (10) (P. [0055] - - This example shows that the inventive balloon cover effectively provides a limit to the growth…measurements taken on the uncovered balloon show that when filled with 0.8 cubic centimeters of water the balloon reached a maximum dimension of 10.77 mm. Under the same test conditions, the covered balloon reached a maximum dimension of 8.34 mm).  Example balloon cover diameter of 8.34 mm is a stop point beyond which increased balloon pressure does not further increase the diameter of the balloon cover.

Claims 72- 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2006/0271091 A1) in view of House et al. (US Pat. No. 4,877,661) as applied to claim 71 above, and further in view of Thompson (US Pat. No. 5,788,626).  Thompson is cited in the IDS filed 11/07/19.  
Regarding claims 72- 75, Campbell in view of House disclose the apparatus of claim 71, but Campbell in view of House does not disclose
(claims 72- 75) wherein the nominal diameter is at least 4- 10 times greater than the delivery diameter.
However, Thompson discloses a composite material comprising at least one expanded fluoropolymer material comprising serpentine fibrils (4, 6’) (Figs. 2- 3, 6, 10, 13) (Col. 6, l. 57- Col. 7, l. 7 - - folded fibrils (4, 6’)), Thompson teaches
 (claim 72) wherein the nominal diameter is at least 4 times greater than the delivery diameter (Col. 8, l. 16- 22 - - expandable stent-graft 20 expands radially up to about 1000% of its fully radially compressed diameter measurement);
(claim 73) wherein the nominal diameter is at least 6 times greater than the delivery diameter (Col. 8, l. 16- 22 - - expandable stent-graft 20 expands radially up to about 1000% of its fully radially compressed diameter measurement);
(claim 74) wherein the nominal diameter is at least 8 times greater than the delivery diameter (Col. 8, l. 16- 22 - - expandable stent-graft 20 expands radially up to about 1000% of its fully radially compressed diameter measurement);
(claim 75) wherein the nominal diameter is at least 10 times greater than the delivery diameter (Col. 8, l. 16- 22 - - expandable stent-graft 20 expands radially up to about 1000% of its fully radially compressed diameter measurement).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the composite material associated with Campbell in view of House such that the balloon cover has a nominal diameter at least 4- 10 times greater than the delivery diameter as taught by Thompson because it would allow the composite material to correspondingly expand and contract with an underlying expandable device (Col. 5, l. 62- Col. 6, l. 3; Col. 6, l. 26- 37).  The motivation for the modification would be to allow the composite material to beneficially conform to the compliance and distortion of the underlying expandable device (Col. 5, l. 62- Col. 6, l. 3; Col. 6, l. 26- 37).  

Claims 76- 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2006/0271091 A1) in view of House et al. (US Pat. No. 4,877,661) as applied to claim 71 above, and further in view of Tran et al. (US Pub. No. 2005/0273149 A1).  Tran is cited in the Non-Final Office Action, mailed 11/18/21.
Regarding claims 76- 77, Campbell in view of House disclose the apparatus of claim 71, but Campbell in view of House does not disclose
(claims 76- 77) a stent covering at least a portion of the balloon cover.
However, Tran teaches a stent (120) delivery system (300) utilizing a balloon cover (102) (Fig. 10) comprising a composite material comprising at least one expanded fluoropolymer material and an elastomer (Ps. [0063] - -PTFE and polyurethanes)
(claim 76) further comprising an expandable stent (120) (Fig. 10) covering at least a portion of the balloon cover (102) (Fig. 10) (P. [0085] - - stent 120 covering distal region 173 of balloon cover (102));
(claim 77) wherein the portion of the balloon cover covered by the stent (173) is more resistant to inflation of the balloon (114) (Fig. 10) relative to the portion of the balloon cover not covered by the stent (171) (Fig. 10) (Ps. [0018], [0086] - - distal region 173 has a flexural modulus value higher/ stiffer/ harder than that of the proximal region 171).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the balloon cover associated with Campbell in view of House to include a stent covered portion more resistant to inflation as taught by Tran because it would permit the modification of expansion characteristics of the underlying balloon (Tran - - Ps. [0035], [0102]).  The motivation for the modification would have been to limit the expansion of different stents to any extent desired by the operator during stent deployment (Tran - - P. [0102]).

Claim 81- 83, 86- 93, 95 and 105- 106 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2006/0271091 A1) in view of House et al. (US Pat. No. 4,877,661) and Samuels et al. (US Pub. No. 2002/0161388 A1).
Regarding claims 81, 83, and 93, Campbell discloses a medical balloon cover (10) (Figs. 3A- 8A) configured for use with an underlying balloon (25) (Figs. 3A- 8A), the balloon cover (10) comprising:
a composite material comprising at least one expanded fluoropolymer material comprising fibrils and an elastomer (Ps. [0011], [0031], [0061] - - porous expanded PTFE film comprising fibrils and impregnated with elastomeric material), 
wherein the composite material inhibits further circumferential inflation beyond the nominal diameter (Ps. [0036], [0051], [0055] - - balloon cover 10 provides a pre-determined limit to distension or diametrical growth).
Campbell discloses fibrils (P. [0011], [0031] - - incorporating by reference U.S. Pat. Nos. 3,953,566 and 4,187,390 which show fibrils 12 in Fig. 1, which could be argued as being substantially straight), but Campbell does not expressly disclose 
(claims 81, 83 and 93) serpentine fibrils.
However, House teaches articles, such as tubes, made of porous polytetrafluoroethylene (PTFE) materials suitable for use in the medical field comprising wavy fibrils and having the property of rapid recovery that provides for improved bending characteristics demonstrated over previous porous PTFE tubes and improved resistance to kinking, constriction or collapse under flexure (Abstract; Col. 1, l. 10- 14; Col. 2, l. 41- 44; Col. 2, l. 55- 60).
(claim 81) a composite material comprising at least one expanded fluoropolymer material comprising serpentine fibrils (14) (Fig. 2) (Col. 4, l. 16- 30 - - nodes 12 are interconnected by fibrils 14. It is clearly seen that unlike the fibrils in FIG. 1, substantially all of the fibrils in FIG. 2 have a bent or wavy appearance; it is noted that the Fig. 4 photomicrograph is similar to applicant’s Fig. 2 SEM image), wherein the serpentine fibrils (14) turn in a first direction (C1) and then turn in a second direction (C2) (See Annotated Fig. 2);
 (claim 83) wherein the fluoropolymer material comprises a microstructure of substantially only serpentine fibrils (14) (See Annotated Fig. 2) (Col. 4, l. 16- 30 - - FIG. 2 is a schematic plan view of a section of expanded PTFE made according to this invention as seen under a microscope. Therein, nodes 12 are interconnected by fibrils 14. It is clearly seen that unlike the fibrils in FIG. 1, substantially all of the fibrils in FIG. 2 have a bent or wavy appearance);
 (claim 93) wherein the fluoropolymer material comprises a microstructure of substantially only serpentine fibrils (14) (See Annotated Fig. 2) (Col. 4, l. 16- 30 - - FIG. 2 is a schematic plan view of a section of expanded PTFE made according to this invention as seen under a microscope. Therein, nodes 12 are interconnected by fibrils 14. It is clearly seen that unlike the fibrils in FIG. 1, substantially all of the fibrils in FIG. 2 have a bent or wavy appearance).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify the fibrils associated with Campbell to be serpentine fibrils that turn in a first direction and then turn in a second direction as taught by House because they would provide the property of rapid recovery allowing for improved bending characteristics demonstrated over previous porous PTFE tubes and improved resistance to kinking, constriction or collapse under flexure (House - - Abstract; Col. 1, l. 10- 14; Col. 2, l. 41- 44; Col. 2, l. 60).
Modified Campbell further discloses that the composite material of the balloon cover (10) exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter less than the nominal diameter so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0055] - - since the balloon cover effectively provides a limit to the growth and a substantial increase in the burst strength of an underlying balloon such that the balloon cover represents more than a three-fold increase in burst strength of the underlying balloon at the nominal diameter, the balloon cover exhibits a greater stiffness at a nominal diameter relative to the stiffness at the delivery diameter).  If applicant argues that exhibiting a greater stiffness is not inherent to modified Campbell, the applicant is directed to the teaching of Samuels.
Samuels teaches a balloon cover made of a composite material that places limits on inflation diameter in the same field of endeavor (P. [0030] - - covers over embolectomy balloons provide limits on inflation diameter and provide sufficient strength to allow use of embolectomy balloons for angioplasty applications and device placement)
(claim 81) wherein the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter less than the nominal diameter so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0141] - - Fig. 10 showing that at a particular diameter, the system stiffens and only a small increase in diameter occurs as the pressure is increases).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the composite material of the balloon cover associated with Campbell in view of House such that the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter as taught by Samuels because it would provide for a bicompliant response in which the balloon expands with a low modulus initially and a higher modulus as the balloon reaches the maximum desired diameter (Samuels - - P. [0024]).  The motivation for the modification would have been to provide for ease of inflation, strength when inflated, and rapid, mechanically assisted deflation (Samuels - - P. [0024]).
Regarding claim 82, Campbell in view of House and Samuels discloses the apparatus of claim 81, Campbell further disclosing wherein the balloon cover (10) has the delivery diameter before the balloon (25) is inflated and the nominal diameter at least 3 times greater than the delivery diameter after the balloon (25) is inflated (P. [0067] - - pre-inflation diameter 2.25- 2.61mm and post-inflation diameter 8.43- 8.49mm that falls within the range of at least 3 times greater than the delivery diameter).

Regarding claim 86, Campbell in view of House and Samuels discloses the apparatus of claim 81, Campbell further disclosing wherein the composite material comprises at least a first portion having a first nominal diameter and at least a second portion having a second nominal diameter different from the first nominal diameter (See Fig. 8A) (P. [0026] - - balloon during inflation exhibits a larger diameter at a first portion of its length than at a second portion of its length).
Regarding claim 87, Campbell in view of House and Samuels discloses the apparatus of claim 86, Campbell further disclosing wherein:
the at least one expanded fluoropolymer material includes a plurality of pores; and
the elastomer is present in all or substantially all of the pores (P. [0011] - - The void spaces of the porous PTFE material from which the balloon is at least partially constructed may be substantially sealed in order that the balloon is liquid-tight at useful pressures by either the use of a separate tubular elastomeric substrate in laminated relationship with the porous PTFE, or by impregnation of the void spaces of the porous PTFE with elastomeric material, or by both methods).
Regarding claims 88, Campbell discloses a medical device, comprising:
a balloon cover (10) (Figs. 3A- 8A) including a composite material comprising at least one expanded fluoropolymer material comprising fibrils and an elastomer (Ps. [0011], [0031], [0061] - - porous expanded PTFE film comprising fibrils and impregnated with elastomeric material), wherein the nominal diameter is at least 3 times greater than the delivery diameter (P. [0067] - - pre-inflation diameter 2.25- 2.61mm and post-inflation diameter 8.43- 8.49 mm that falls within the range of at least 3 times greater than the delivery diameter) so that further circumferential inflation beyond the nominal diameter is inhibited (Ps. [0036], [0051], [0055] - - balloon cover 10 provides a pre-determined limit to distension or diametrical growth), and
a balloon (25) (Figs. 3A- 8A) underlying the balloon cover (10), wherein the balloon cover (10) has the delivery diameter before the balloon is inflated and the nominal diameter after the balloon is inflated (P. [0067] - - pre-inflation diameter 2.25- 2.61mm is interpreted as the delivery diameter and post-inflation diameter 8.43- 8.49 mm is interpreted as the nominal diameter).
Campbell discloses fibrils (P. [0011], [0031] - - incorporating by reference U.S. Pat. Nos. 3,953,566 and 4,187,390 which show fibrils 12 in Fig. 1, which could be argued as being substantially straight), but Campbell does not expressly disclose 
(claims 88 and 95) serpentine fibrils.
However, House teaches articles, such as tubes, made of porous polytetrafluoroethylene (PTFE) materials suitable for use in the medical field comprising wavy fibrils and having the property of rapid recovery that provides for improved bending characteristics demonstrated over previous porous PTFE tubes and improved resistance to kinking, constriction or collapse under flexure (Abstract; Col. 1, l. 10- 14; Col. 2, l. 41- 44; Col. 2, l. 55- 60).
(claim 88) a composite material comprising at least one expanded fluoropolymer material comprising serpentine fibrils (14) (Fig. 2) (Col. 4, l. 16- 30 - - nodes 12 are interconnected by fibrils 14. It is clearly seen that unlike the fibrils in FIG. 1, substantially all of the fibrils in FIG. 2 have a bent or wavy appearance; it is noted that the Fig. 4 photomicrograph is similar to applicant’s Fig. 2 SEM image), wherein the serpentine fibrils (14) turn in a first direction (C1) and then turn in a second direction (C2) (See Annotated Fig. 2);
(claim 95) wherein the fluoropolymer material is comprised of substantially only serpentine fibrils (F) (Ps. [0087]- [0088] - - since composite material fully contains bent fibrils 38 including curves, bends, or other non-straight forms, Scanlon is interpreted as teaching substantially only serpentine fibrils; it is noted that P. [0087] further discloses that under some manufacturing conditions… it is possible to have a node-free porous structure that is comprised of the axial fibrils 30, circumferential fibrils 32, angled fibrils 36, bent fibrils 38, voids 28, or combinations thereof. The structure including a plurality of fibrils can have a web-like appearance under magnification).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify the fibrils associated with Campbell to be serpentine fibrils that turn in a first direction and then turn in a second direction as taught by House because they would provide the property of rapid recovery allowing for improved bending characteristics demonstrated over previous porous PTFE tubes and improved resistance to kinking, constriction or collapse under flexure (House - - Abstract; Col. 1, l. 10- 14; Col. 2, l. 41- 44; Col. 2, l. 60).
Modified Campbell further discloses that the composite material of the balloon cover (10) exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter less than the nominal diameter so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0055] - - since the balloon cover effectively provides a limit to the growth and a substantial increase in the burst strength of an underlying balloon such that the balloon cover represents more than a three-fold increase in burst strength of the underlying balloon at the nominal diameter, the balloon cover exhibits a greater stiffness at a nominal diameter relative to the stiffness at the delivery diameter).  If applicant argues that exhibiting a greater stiffness is not inherent to modified Campbell, the applicant is directed to the teaching of Samuels.
Samuels teaches a balloon cover made of a composite material that places limits on inflation diameter in the same field of endeavor (P. [0030] - - covers over embolectomy balloons provide limits on inflation diameter and provide sufficient strength to allow use of embolectomy balloons for angioplasty applications and device placement)
(claim 88) wherein the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter less than the nominal diameter so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0141] - - Fig. 10 showing that at a particular diameter, the system stiffens and only a small increase in diameter occurs as the pressure is increases).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the composite material of the balloon cover associated with Campbell in view of House such that the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter as taught by Samuels because it would provide for a bicompliant response in which the balloon expands with a low modulus initially and a higher modulus as the balloon reaches the maximum desired diameter (Samuels - - P. [0024]).  The motivation for the modification would have been to provide for ease of inflation, strength when inflated, and rapid, mechanically assisted deflation (Samuels - - P. [0024]).
Regarding claim 89, Campbell in view of House and Samuels discloses the apparatus of claim 88, Campbell further disclosing the balloon cover (10) having a first portion and a second portion (See Fig. 8A) (P. [0026] - - balloon during inflation exhibits a larger diameter at a first portion of its length than at a second portion of its length), wherein a stent covers the first portion (P. [0017] - - since the Campbell disclosure anticipates stent delivery, the first portion of the balloon cover is capable of being covered by a stent; it is noted that applicant has not positively recited a stent in the claim).
Regarding claim 90, Campbell in view of House and Samuels discloses the apparatus of claim 89, Campbell further disclosing wherein the balloon cover (10) comprises multiple layers on the second portion (See Fig. 8A) (P. [0032] - - cover 10 is a tube formed of at least two layers). 
Regarding claim 91, Campbell in view of House and Samuels discloses the apparatus of claim 81, Campbell further discloses wherein the fluoropolymer material comprises polytetrafluoroethylene (P. [011] - - The present invention is made from polytetrafluoroethylene (hereinafter PTFE) materials and elastomeric materials).
Regarding claim 92, Campbell in view of House and Samuels discloses the apparatus of claim 88, Campbell further disclosing wherein the fluoropolymer material comprises polytetrafluoroethylene (P. [011] - - The present invention is made from polytetrafluoroethylene (hereinafter PTFE) materials and elastomeric materials).
Regarding claims 105- 106, Campbell in view of House and Samuels discloses the apparatus of claim 81 and claim 88, Campbell further encompassing or making obvious wherein the nominal diameter defines a stop point beyond which increased balloon pressure does not further increase the diameter of the medical balloon cover (10) (Ps. [0055], [0067] - - This example shows that the inventive balloon cover effectively provides a limit to the growth…measurements taken on the uncovered balloon show that when filled with 0.8 cubic centimeters of water the balloon reached a maximum dimension of 10.77 mm. Under the same test conditions, the covered balloon reached a maximum dimension of 8.34 mm; When inflated to a pressure of 6 atmospheres, the minimum and maximum diameters were 8.43 and 8.49 mm).  Since the example balloon cover diameter of 8.34 mm is a stop point beyond which increased balloon pressure does not rupture or further increase the diameter of the balloon cover and since the example nominal diameter is within a range of 8.43 and 8.49 mm, it would have been obvious to a person having ordinary skill in the art at the time of the applicant’s claimed invention to use the approximate nominal diameter (8.43- 8.49 mm) to predictably define a stop point (8.34 mm) beyond which increased balloon pressure does not further increase the diameter of the medical balloon cover.  Since the experimentally achieved example nominal diameter(s) and stop point diameter are substantially the same, given room for experimental error, Campbell encompasses or makes obvious wherein the nominal diameter defines a stop point beyond which increased balloon pressure does not further increase the diameter of the medical balloon cover.
Claim 84- 85 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2006/0271091 A1) in view of House et al. (US Pat. No. 4,877,661), Samuels et al. (US Pub. No. 2002/0161388 A1) and Scanlon et al. (US Pub. No. 2007/0207186 A1).
Regarding claims 84- 85, Campbell in view of House and Samuels discloses the apparatus of claim 81, but Campbell in view of House and Samuels does not explicitly disclose 
(claim 84- 85) wherein each fibril has a width as claimed.
However, Scanlon teaches a material for use with an incrementally expandable angioplasty balloon (Ps. [0012], [0161]) comprising:
(claim 84) wherein each of the serpentine fibrils (F) (See Annotated Fig. 14) has a width of about 1.0 micron or less (P. [0149] - - cross-sectional size of 0.0005 to 5 microns falls within the claimed range of about 1.0 micron or less);
(claim 85) wherein each of the serpentine fibrils (F) (See Annotated Fig. 14) has a width of 0.5 micron or less (P. [0149] - - cross-sectional size of 0.0005 to 5 microns falls within the claimed range of about 0.5 micron or less).
Scanlon also discloses that fibrils can be of any cross sectional size, but generally known in the art as more preferably in the range of about 0.0005 to 5 microns, and most preferably less than 0.5 micron (P. [0149]).  As such, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify the fibrils associated with Campbell in view of House and Samuels to have a width of about 1.0 micron or less or even a width of 0.5 micron or less, since the modification would have yielded predictable results, namely, providing a composite material that partially or fully contains serpentine fibrils that is generally more stretchable than a composite material comprised of mostly or totally unbent fibrils (Scanlon - - P. [0088]).  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771